Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/4/21 has been entered. Claims 1-8 remain pending in the application. However, in light of the amendment to claim 1, there is a new ground for rejection under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Although there exists written support for introducing a lithium-based product into an annulus between a shale and a well casing, the Specification fails to provide any written support for the new limitation in claim 1 of wherein the method is performed “in the absence of induced heat” or wherein any induced heat acts to “thereby sealing the annulus and creating an effective seal...” Claims 2-9, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2016/0337194). 	With respect to independent claim 1, Ballard discloses a method comprising the step of introducing a lithium-based product into an annulus between shale and a well casing, whereby said lithium-based product acts in the absence of induced heat, thereby sealing the annulus and creating an effective seal between the shale and the well casing (Abstract, [0021], [0032], [0035]). 	Regarding claim 1, Ballard discloses introducing a lithium-based product into an annulus between a shale formation and a well casing (Abstract, [0021], [0032], [0035]. Although silent to wherein the introduced composition acts to “[promote] creep deformation of shale surrounding a well casing,” as instantly claimed, since Ballard discloses the same composition as claimed as well as the same method as claimed, the material and process would naturally act in the same manner as claimed, i.e., it would promote creep deformation.  If there is any difference between the composition of Ballard and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC § 102 and § 103.  “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102."  See MPEP 2112 (III) and In re Best.
Claims 1-9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nahm et al. (US 5,309,997). 	With respect to independent claim 1, Nahm discloses a method comprising the step of introducing a lithium-based product into an annulus between a sand formation and a well casing, whereby said lithium-based product acts in the absence of induced heat, thereby sealing the annulus and creating an effective seal between the formation and the well casing (Abstract, col. 2 lines 31-34 and col. 5 lines 58-65). 	Regarding claim 1, Nahm discloses introducing a lithium-based product into an annulus between a sand formation and a well casing. However, Nahm fails to expressly disclose wherein said formation may be a shale formation. The Office considers it obvious and well known in the art that treatments employed for sand formations may alternatively be applied to shale formations. 	Further regarding claim 1, Nahm discloses introducing a lithium-based product into an annulus between a sand formation and a well casing (Abstract, col. 2 lines 31-34 and col. 5 lines 58-65). Although silent to wherein the introduced composition acts to “[promote] creep deformation of shale surrounding a well casing,” as instantly claimed, since Ballard discloses the same composition as claimed as well as the same method as claimed, the material and process would naturally act in the same manner as claimed, i.e., it would promote creep deformation.  If there is any difference between the composition of Nahm and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). In re Best, 562 F2d at 1255, 195 USPQ at 433.	With respect to depending claim 2, Nahm discloses wherein said lithium-based product is introduced in aqueous form (Abstract, col. 2 lines 31-34 and col. 5 lines 58-65). 	With respect to depending claims 3, which is dependent upon claim 2, and depending claims 6-9, Nahm discloses wherein said lithium-based product may be lithium silicate or lithium carbonate (Abstract, col. 2 lines 31-34 and col. 5 lines 58-65). With regard to the remaining materials, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the lithium-based product. 	With respect to depending claim 4, Nahm discloses wherein said creep deformation of the shale fully closes said annulus (Abstract, col. 2 lines 31-34 and col. 5 lines 58-65). 	With respect to depending claim 5, Nahm discloses wherein said lithium-based product is added to sodium silicate (Abstract, col. 2 lines 31-34 and col. 5 lines 58-65).
Response to Arguments
Applicant’s arguments filed 11/4/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674